                       IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 _______________________________________
 DANIEL C. FLINT et.al.,                 :
                                         : No. 3:19-cv-00189-FDW-DCK
                   Plaintiff,            :
                                         :
       v.                                :
                                         :
 ALLY FINANCIAL INC., et.al.,            :
                                         :
                   Defendants.           :
 _______________________________________ :
                                         :

           JOINT MOTION FOR EXTENSION OF TIME FOR DEFENDANT
         ALLY FINANCIAL INC. TO RESPOND TO PLAINTIFF’S COMPLAINT

        Defendant Ally Financial Inc.       (“Ally”) and Plaintiff    Daniel C. Flint (“Plaintiff,”

collectively with Ally, the “Parties”), through counsel, hereby jointly move for an extension of

time for Ally to respond to Plaintiff’s Amended Class Action Complaint (“Complaint”). In support

of this Joint Motion, the Parties state the following:

        1.     Plaintiff filed the Complaint on April 18, 2019 [Dkt. No. 3].

        2.     Ally was served with the Complaint on May 13, 2019. Therefore, Ally’s responsive

pleading is currently due June 3, 2019.

        3.     Ally requests additional time to respond to Plaintiff’s Complaint as Ally’s

undersigned counsel was recently retained and continues to review the allegations in Plaintiff’s

Complaint.

        4.     Counsel for Ally conferred with Plaintiff on May 24, 2019.

        5.     Plaintiff consented to a thirty (30) day extension of time for Ally to file a response

to Plaintiff’s Complaint.

        6.     This is Ally’s first request for an extension with respect to Plaintiff’s Complaint.



39065139v1
        Case 3:19-cv-00189-FDW-DCK Document 6 Filed 05/30/19 Page 1 of 2
        7.     Such extension shall not prejudice Plaintiff and will not unduly delay this litigation.

         WHEREFORE, Defendant Ally Financial Inc. and Plaintiff Daniel C. Flint, respectfully

request an extension of time for Ally Financial Inc. to serve its responsive pleading up to and

including July 3, 2019.



 Dated: May 30, 2018                                           Respectfully submitted,


 /s/Daniel C. Flint                                            /s/ Keaton C. Stoneking
 Daniel C. Flint                                               Keaton C. Stoneking
 Bar ID 50000                                                  Bar ID 53627
 LAW OFFICES OF DANIEL C. FLINT, P.C.                          TROUTMAN SANDERS LLP
 525 N. Tryon, Suite 1600                                      301 S. College Street, 34th Floor
 Charlotte, NC 28203                                           Charlotte, NC 28202
 Tel: (704) 904-8469                                           Tel: (704) 998-4088
 danielcflint@yahoo.com                                        Keaton.stoneking@troutman.com
 Attorney for Plaintiff Daniel C. Flint                        Attorney for Defendant Ally Financial Inc.




39065139v1
        Case 3:19-cv-00189-FDW-DCK Document 6 Filed 05/30/19 Page 2 of 2
